AMENDMENT NO. 2
to that certain
NOTE PURCHASE AGREEMENT
dated as of April 30, 1998

          This AMENDMENT NO. 2 (this "Amendment"), dated as of March __, 2002,
is by and between CONTAINER APPLICATIONS INTERNATIONAL, INC., a Nevada
corporation (the "Company") and INTERPOOL, INC, a Delaware Corporation
("Lender"). Capitalized terms used herein without definition shall have the
respective meanings provided therefor in the Note Purchase Agreement referred to
below.

          WHEREAS, the Company and the Lender are parties to that certain Note
Purchase Agreement dated as of April 30, 1998 (as amended, modified,
supplemented or restated and in effect on the date hereof, the "Note Purchase
Agreement"), pursuant to which the Lender, upon certain terms and conditions has
purchased a subordinated promissory note from the Company;

          WHEREAS, the Company has requested that the Lender amend certain of
the terms and provisions of the Note Purchase Agreement as set forth herein; and

          WHEREAS, subject to the terms and provisions hereof the Lender has
agreed to amend the Note Purchase Agreement as hereinafter provided.

           NOW THEREFORE, the parties hereto hereby agree as follows:

           § 1.      Amendments to Note Purchase Agreement. Subject to the
consent of the Agent on behalf of the Banks (as each such term is defined in the
Bank Credit Agreement), the Note Purchase Agreement is hereby amended as
follows:

           § 1.1      Definitions. Section 1.1 of the Note Purchase Agreement is
amended by adding the following new definition to such Section 1.1 in its
appropriate place in the alphabetical order:

           "Consolidated EBITDA. For any period, an amount equal to the sum of
(a) Earnings Before Interest and Taxes of the Company and its Subsidiaries for
such fiscal period, plus (b) depreciation and amortization for such period, plus
(c) other non-cash charges for such period, plus (d) principal payments received
by the Company or any of its Subsidiaries during such period with respect to
Direct Finance Leases, all as determined in accordance with generally accepted
accounting principles, after eliminating therefrom all extraordinary
nonrecurring items of income and expense."

           § 1.2.      Interest Coverage. Section 6.1(d) of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

           "(d)      Interest Coverage.

           (a)     The Company will not permit the ratio of (i) Earnings Before
Interest and Taxes to (ii) Consolidated Total Interest Expense for any period of
four consecutive fiscal quarters ending during any period set forth in the table
below as measured on each Computation Date, to be less than the ratio set forth
opposite such period in such table:

January 1, 2000 through September 30, 2001
October 1, 2001 through December 30, 2001
July 1, 2002 through September 30, 2003
October 1, 2003 and thereafter 1.00:1.00
1.05:1.00
1.20:1.00
1.40:1.00


           (b)    The Company will not permit the ratio of (i) Consolidated
EBITIDA to (ii) Consolidated Total Interest Expense for any period of four
consecutive fiscal quarters ending during any period set forth in the table
below as measured on each Computation Date, to be less than the ratio set forth
opposite such period in such table:

December 31, 2001 through June 30, 2002 2.00:1.00


           § 2.   Representations and Warranties. The Company hereby represents
and warrants to the Lender as follows:

           (a)    Representations and Warranties in Note Purchase Agreement. The
representations and warranties of the Company contained in the Note Purchase
Agreement were true and correct in all material respects when made, and continue
to be true and correct in all material respects on the date hereof.

           (b)    Authority, Etc. The execution and delivery by the Company of
this Amendment and the other documents delivered in connection herewith
(collectively, the "Amendment Documents") and the performance by the Company of
all of its agreements and obligations under the Amendment Documents (i) are
within the corporate authority of the Company, (ii) have been duly authorized by
all necessary corporate proceedings by the Company, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which the Company is subject or any judgment, order, writ,
injunction, license or permit applicable to the Company, (iv) do not conflict
with any provision of the corporate charter or by-laws of, or any agreement or
other instrument binding upon, the Company, and (v) do not require the approval
or consent of, or filing with, any Person other than those already obtained.

           (c)    Enforceability of Obligations. The Amendment Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective term.

           (d)    No Default. Immediately prior to and after giving effect to
this Amendment, no Default or Event of Default exists under the Note Purchase
Agreement or any Ancillary Document.

           § 3.   Affirmation of Company.

                The Company hereby affirms its absolutes and unconditional
promise to pay to the Lender all amounts due under the Note and the Note
Purchase Agreement, at the times and in the amounts provided for therein. The
Company further affirms and agrees that (i) the obligations of the Company to
the Lender under the Note Purchase Agreement as amended hereby are secured by
and entitled to the benefits of the Security Agreement, and (iii) all references
to the term "Note Purchase Agreement" in the Security Agreement shall hereafter
refer to the Note Purchase Agreement as amended hereby.

           § 4.   Notice of Amendment to Bank Credit Agreement. The Lender
acknowledges that it has received notice of the proposed Amendment No. 3 to the
Bank Credit Agreement, to be dated as of even date herewith, by and among the
Company, the Agent, the Co-Agent and the Banks (as each such term is defined in
the Bank Credit Agreement), as such notice is contemplated by Section 7.4 of the
Note Purchase Agreement.

           § 5.   Miscellaneous Provisions.   

                (a)   Except as otherwise expresely provided by this Amendment,
all of the terms, conditions and provisions of the Note Purchase Agreement shall
remain the same. It is declared and agreed by each of the parties hereto that
the Note Purchase Agreement, as amended hereby, shall continue in full forth and
effect, and that this Amendment and the Note Purchase Agreement shall be read
and construed as one instrument. Nothing contained in this Amendment (i) shall
be construed to imply a willingness on the part of the Lender to grant any
similar or other future amendment of any of the terms and conditions of the Note
Purchase Agreement and (ii) shall in any way prejudice, impair or effect any
rights or remedies of the Lender under the Note Purchase Agreement.

                (b)   THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE
STATE OF NEW YORK AND THE VALIDITY OF THIS AMENDMENT AND THE ENFORCEMENT HEREOF
SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

                (c)   This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument. In making proof of this Amendment it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought.

                (d)    Headings or captions used in this Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.

                (e)    This Amendment shall constitute one of the Ancillary
Documents referred to in the Note Purchase Agreement.

[remainder of this page intentionally left blank]

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
an agreement under seal as of the date first written above.

CONTAINER APPLICATIONS
INTERNATIONAL, INC.


By:                                                     
       Name:
       Title:


INTERPOOL, INC.


By:                                                     
       Name:
       Title:


          In accordance with paragraph 19(a) of the Subordination and
Intercreditor Agreement, the undersigned, as Agent for the Banks referred to in
the Subordination and Intercreditor Agreement, hereby consents to the amendments
contemplated by §  1 of this Amendment.

FLEET NATIONAL BANK, as Agent for
the Banks


By:                                                     
       Name:
       Title:


INDEX OF CLOSING DOCUMENTS


Note Purchase Agreement
between
Interpool, Inc. and Container Applications International, Inc.
April 30, 1998

PARTIES

"Mitsui"
"Mitsui USA"
"Sellers"
"Mr. Ogawa"
"CAI"
"Interpool"
"LLC"
"IP Ltd."
"BankBoston"
"MDB&E"
"SSL"
"HWS&B"
"BD" Mitsui & Co. Ltd.
Mitsui & Co. (U.S.A.), Inc.
Mitsui & Mitsui USA
Mr. Hiromitsu Ogawa
Container Applications International, Inc.
Interpoo1, Inc.
CAI/Interpool, LLC
Interpool Limited
BankBoston, N.A.
McCutchen, Doyle, Brown & Enersen, LLP
Stroock & Stroock & Lavan
Hosie, Wes, Sacks, & Brelsford, LLP
Bingham, Dana & Gould, LLP


DOCUMENT TAB


PRINCIPAL AGREEMENTS


Note Purchase Agreement, together with all Exhibits and Schedules, dated as of
April 30, 1998
(the "Note Purchase Agreement") between Interpool anal CAI
1


Disclosure Statement for the Note Purchase Agreement 2


Subordinated Secured Promissory Note for $33,650,000 (the "Note") in favor of
Interpool 3


Operating and Administration Agreement, dated as of April 29, 1998 between IP
Ltd. and CAI 4


Shareholders Agreement dated as of Apri1 29, 1998 among CAI, Interpool and Mr.
Ogawa 5


Agreement dated as of Apri1 29, 1998 between Interpool and CAI 6


Security Agreement dated as of Apri1 30, 1998 between Interpool and CAI 7


Subordination and Intercreditor Agreement dated as of April 30, 1998 among
BankBoston, CAI
and Interpool
8


Fourth Restated Revolving Credit and Term Agreement dated as of Apri1 30, 1998
between
BankBoston and CAI
9


CORPORATE AUTHORITY DOCUMENTS


Officer's Certificate of Interpool dated as of Apri1 26, 1998 10


Secretary's Certificate of Interpool dated as of April 29, 1998 11


Officer's Certificate of CAI dated as of April 30, 1998, delivered pursuant to
Section 3.1 of
the Note Purchase Agreement in the form of Exhibit C
12


Secretary's Certificate of CAI dated as of April 30, 1998, delivered pursuant to
Section 3.1
of the Note Purchase Agreement, regarding (i) Articles of Incorporation,
(ii) By-laws, (iii) Resolutions and (iv) Incumbency of Officers

13


Good Standing Certificate of CAI certified as of April 9, 1998 by the Secretary
of State of Nevada 14


Corporate Diagram of CAI including all subsidiaries 15


Certificates of status as foreign corporations eligible to do business in the
states of (a) California
and (b) South Carolina for CAI.
16


CAI's certified Pro Forma Balance Sheet and Cash Flow Projections as required
pursuant to
Section 3.1 of the Note Purchase Agreement
17


Unanimous Written Consent of CAI authorizing and adopting the Note Purchase
Agreement and entering into the Note 18


Receipt by CAI of a wire transfer in the amount of $33,650,000 from Interpool 19


Receipt by Interpool of the Note from CAI 20


OPINIONS OF COUNSEL


Opinion of HWS&B, as counsel to CAI, regarding the Note Purchase Agreement 21


Opinion of SSL, as counsel to Interpool, regarding the Subordinated Debt 22


MISCELLANEOUS DOCUMENTS AND AGREEMENTS


Side Letter Escrow Agreement dated as of February 5, 1958 between Interpool, CAI
and
Mr. Ogawa
23


Resignations of Yasushi Matsuoka, Eiichi Nakanishi, Kosuke Sekine and Koichi
Suzuki as
directors and/or officers of CAI
24


Agreement Regarding CAI Executive Management Incentive Program dated as of April
30, 1998
between CAI, Mr. Ogawa and Interpool
25


Articles of Organization and Certificate of Formation of the LLC 26


Operating Agreement of the LLC 27





IRS Form SS-4 with assigned Employer Identification Number 94-3298884 for tax
purposes 28


Marketing Services Agreement between the LLC and IP Ltd.. 29


Marketing Services Agreement between the LLC and CAI 30


Side Letter Agreement regarding the Marketing Services Agreement among CAI, IP
Ltd. and the LLC 31


UCC-2 Financing Statement filed with the Secretary of State of California, the
San Francisico
County Recorder and the Secretary of State of Nevada by Sellers
32


UCC-l Financing Statement filed with the Secretary of State of California
w/Exhibits A
and B attached describing both the Collateral and Excluded Collateral
33


Approval of Agent 34


Wire Instruction from CAI to Interpool 35
